DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-8, 12- 16, and 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 20220149922) in view of Sun et al (US 20220322247).

As to claim 1 Wang discloses one or more non-transitory, computer-readable media (NTCRM) having instructions, stored thereon (Wang, Fig.24, ¶0426), that when executed cause a user equipment (UE) to: receive, from an access node, configuration information to configure one or more thresholds(Wang ¶0162- gNB may configure the UE with beam failure detection reference signals, and it may be the case that the UE declares beam failure when the number of beam failure instance indications from the physical layer reaches a configured threshold within a configured period), the one or more thresholds to include a power-related threshold (Wang- ¶0144, Table- 1,- L1-RSRP threshold).  
Wang however is silent wherein detecting a beam failure event in an uplink based on the one or more of the thresholds. However in an analogous art Sun remedies this deficiency: (Sun ¶0158- 3rd sentence In some embodiments, an out-of-sync threshold may be separately configured for UL, thus, when the UE evaluates beam failure, P-MPR may be considered prior to comparing with a threshold). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Wang’s teaching with that of Sun for the purpose of a UE determining UL beam failure by configuring thresholds (Sun ¶0158- 2nd sentence).

As to claim 2 the combined teachings of Wang and Sun disclose the one or more NTCRM of claim 1, wherein performance of the detection is based on user proximity detection. (Sun ¶0129- last sentence-an out-of-sync threshold may be separately configured for UL).  Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the two teachings for the purpose of basing the performance of the detection on user proximity.
As to claim 3 the combined teachings of Wang and Sun disclose the one or more NTCRM of claim 1, wherein the instructions, when executed, are further to cause the UE to perform one or more measurements on one or more beam failure reference signals, wherein the detection is further based on the one or more measurements (Wang - ¶0133- 1st sentence- the wireless device may perform measurements on the candidate transmit beam reference signal resources. 

As to claim 4 the combined teachings of Wang and Sun disclose the one or more NTCRM of claim 3, wherein the one or more beam failure reference signals include a synchronization signal block (SSB) (Wang ¶0132- 1st sentence- a list of candidate transmit beam reference signal resources that can include multiple types of reference signal resources (e.g., both SSB resources and CSI-RS resources).

As to claim 5 the combined teachings of Wang and Sun disclose the one or more NTCRM of claim 3, wherein the one or more beam failure reference signals include a channel state information (CSI)- reference signal (RS) (Wang ¶0132- 1st sentence).

As to claim 6 the combined teachings of Wang and Sun disclose the one or more NTCRM of claim 3, wherein the one or more beam failure reference signals include one or more downlink reference signals configured in spatial relation information of a physical uplink control channel (PUCCH) (Sun ¶0112- for at least one spatial relation info configured in SRS for this cell has changed more than phr-Tx-PowerFactorChange dB since the last transmission of a PHR when the MAC entity had UL resources allocated for transmission or PUCCH transmission). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the two teachings for the purpose of a spatial relationship of a PUCCH.

As to claim 7 the combined teachings of Wang and Sun disclose the one or more NTCRM of claim 3, wherein the one or more measurements include at least one of a block error rate (BLER) measurement ( Sun ¶0129- 2nd sentence- beam failure detection is typically carried out based on DL measurement quality based on hypothetical PDCCH BLER). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the two teachings for the purpose of including a BLER measurement.

As to claim 8 the combined teachings of Wang and Sun disclose the one or more NTCRM of claim 3, wherein the one or more measurements are derived based on uplink power management maximum power reduction (P-MPR) of the UE for a corresponding beam (Sun ¶0158- 3rd sentence In some embodiments, an out-of-sync threshold may be separately configured for UL, thus, when the UE evaluates beam failure, P-MPR may be considered prior to comparing with a threshold. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the two teachings for the purpose of including measurements derived based on uplink (P-MPR) 

As to claim 12 the combined teachings of Wang and Sun disclose the one or more NTCRM of claim 1, wherein the instructions, when executed, further cause the UE to: identify a new beam for the uplink based on power management maximum power reduction (P-MPR)  Sun ¶0137- 1st sentence- when the UE detects an unsafe UL beam, the UE may use UL beam quality to determine RACH resources); and provide, to the access node or another access node, an indication of the new beam (Sun- 1st -3rd sentences- UE, in order to prioritize UL beam quality over downlink (DL) beam quality, may signal a beam failure to the network based on the unsafe UL beam condition.....thus, when the UE evaluates beam failure, P-MPR may be considered prior to comparing with a threshold) Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the two teachings for the purpose of identifying a new beam for uplink power management maximum power reduction (P-MPR).

As to claim 13 the combined teachings of Wang and Sun disclose the one or more NTCRM of claim 12, wherein the new beam includes a spatial filter (Wang ¶0168- 2nd sentence; ¶0176-  L3 Beam filtering circuitry, which is configured to perform beam filtering ).

As to claim 14 he combined teachings of Wang and Sun disclose the one or more NTCRM of claim 12, wherein the instructions, when executed, further cause the UE to perform measurements on candidate beams, wherein the new beam is identified from the candidate beams based on the measurements (Wang, 704 of Fig.7; ¶0134= 1st – 3rd sentences)

As to claim 15 the combined teachings of Wang and Sun disclose the one or more NTCRM of claim 14, wherein the measurements are performed on an SSB and/or a CSI-RS (Wang ¶0161- 1st sentence) .

As to claim 16  the combined teachings of Wang and Sun disclose the one or more NTCRM of claim 14, wherein the new beam is identified based on a comparison of the measurements to a quality threshold (Wang ¶0133- The specified criteria could include having a highest signal strength among the candidate transmit beams and also having a signal strength that is at least above a certain absolute signal strength threshold, .
As to claim 18 the combined teachings of Wang and Sun disclose the one or more NTCRM of claim 12, wherein the indication of the new beam is included in a MAC CE (Wang ¶0151- new beam information can be indicated by DCI or MAC CE or RRC signaling).

As to claim 19 the combined teachings of Wang and Sun disclose the one or more NTCRM of claim 12, wherein the new beam is indicated using a PRACH transmission (Wang ¶0154- 1st sentence- the new beam is identified based on SSB or CSI-RS when delivering the beam failure event. In one example, one PUCCH/PRACH resource).

As to claim 20 the combined teachings of Wang and Sun disclose one or more NTCRM of claim 19, wherein the new beam is indicated based on an association a PRACH occasion of the PRACH transmission (Wang ¶0144, Table 1, - Each RACH occasion is sequentially numbered, first, in increasing order of frequency resource indexes for frequency multiplexed PRACH occasions).

Claim(s) 9, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Sun and further in view of Koskela et al (US 20200404559).

As to claim 9 the combined teachings of Wang and Sun disclose the one or more NTCRM of claim 1, however silent wherein the one or more thresholds include a hypothetical block error rate (BER) of a PUCCH. However in an analogous art Koskela remedies this deficiency: Koskela ¶0220- 1st sentence- signal quality and interference is measured and measurement result is produced) or SINR used for hypothetical BLER (e.g. PUCCH BLER). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Wang and Sun with that of Koskela for the purpose of using hypothetical parameter for BLER thresholds (Koskela ¶0220- 1st sentence). 

As to claim 10 the combined teachings of Wang and Sun disclose the one or more NTCRM of claim 1, however silent wherein the one or more thresholds include a hypothetical uplink received signal received power (RSRP). However in an analogous art Koskela remedies this deficiency: Koskela ¶0220- including e.g. measurements for interference or e.g. measurements for interference and. RSRP.  Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Wang and Sun with that of Koskela for the purpose of using hypothetical parameter for uplink received RSRP thresholds (Koskela ¶0220). 

As to claim 17 the combined teachings of Wang and Sun disclose the  one or more NTCRM of claim 16, however silent wherein quality threshold includes at least one of BLER of PUCCH (Koskela ¶0220- 1st sentence). However in an analogous art Koskela remedies this deficiency: Koskela ¶0220- 1st sentence- signal quality and interference is measured and measurement result is produced) or SINR used for hypothetical BLER (e.g. PUCCH BLER). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Wang and Sun with that of Koskela for the purpose of using hypothetical parameter for BLER thresholds (Koskela ¶0220- 1st sentence). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Sun and further in view of Mohandoss et al (US 20200382196).

As to claim 11 the combined teachings of Wang and Sun disclose the one or more NTCRM of claim 1, however silent wherein the detection is a proactive detection. However in an analogous art Mohandoss remedies this deficiency: Mohandoss ¶0046- BS and UE acknowledge the beam failure and the beam recovery procedure can be initiated..... the proactive beam failure detection and correction mechanisms is to avoid beam failure events). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Wang and Sun with that of Mohandoss for the purpose of avoiding beam failure events, and increasing the performance of the wireless system (Mohandoss ¶0046).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 9am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462